SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):August 24, 2009 Urigen Pharmaceuticals, Inc. (Exact Name of Registrant as Specified in its Charter) Delaware 0-22987 94-3156660 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 27 Maiden Lane, Suite 595, San Francisco, CA 94108 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (415) 781-0350 (Former name or former address, if changed since last report) Copies to: Marc Ross, Esq.
